Citation Nr: 0506753	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  98-10 103	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
to include glaucoma, claimed as secondary to medication for 
service-connected blepharoconjunctivitis.

2.  Entitlement to service connection for residuals of 
bilateral frozen feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1951 to April 1953.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from October 1997 and 
June 1998 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
April 2000, the veteran testified before a hearing officer at 
the RO.  In April 2001, he testified at a Travel Board 
hearing before the undersigned.  In July 2001, the Board 
reopened the claim for service connection for an eye 
disability to include glaucoma.  That issue and the claim for 
service connection for residuals of bilateral frozen feet 
were remanded to the agency of original (AOJ) jurisdiction 
for additional development. 

The veteran had also appealed the issue of entitlement to a 
compensable rating for bilateral hearing loss.  The Board 
denied this claim in the July 2001 decision, and it is no 
longer on appeal.  Subsequently, the veteran has again raised 
the issue of entitlement to a compensable rating for the 
hearing loss disability.  This matter is referred to the AOJ 
for appropriate action.  

The claim seeking service connection for residuals of 
bilateral frozen feet is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The veteran will 
be notified if any action on his part is required.


FINDING OF FACT

Any glaucoma or other eye disability the veteran now has is 
not shown to be related to his service or to medication for 
his service-connected blepharoconjunctivitis.   


CONCLUSION OF LAW

Service connection for an eye disability, to include 
glaucoma, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2004).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  

The claim was considered on the merits.  The veteran was 
advised of VA's duties to notify and assist in the 
development of the claim.  Letters from the RO in October 
2001 and September 2003 informed the appellant of his and 
VA's responsibilities in claims development, and of the type 
of evidence that was needed to establish this claim.  The 
October 2001 and September 2003 letters, Supplemental 
Statements of the Case (SSOC) dated in December 2000, April 
2003, April 2004, and July 2004, and the July 2001 Board 
Remand, all notified the veteran of applicable laws and 
regulations, of what the evidence showed, and why his claim 
was denied.  While notice did not precede the initial rating 
in this matter (obviously, as the decision preceded the 
VCAA), the claim was readjudicated after notice was given.  
The veteran has had ample opportunity to respond, and is not 
prejudiced by any notice timing defect.  Regarding notice 
content, while the veteran was not advised verbatim to submit 
everything he had pertinent to his claim, the September 2003 
letter did ask him to submit any additional medical evidence 
which may support the claim.  Additionally, VA correspondence 
and the SSOCs specifically advised him of the type of 
evidence he needed to submit, asked him to assist in 
obtaining any outstanding medical records, and specifically 
asked him to identify any other evidence or information 
supporting his claim.  Taken together, these notices were 
equivalent to advising the veteran to submit everything he 
had pertinent to the claim.  Any additional notice in this 
regard would serve no useful purpose.   

Regarding the duty to assist, the RO obtained service medical 
records, as well as records of post-service VA and private 
treatment the veteran received for eye problems.  In the July 
2001 remand, the Board directed the RO to assist the veteran 
in obtaining additional evidence prior to arranging for an 
ophthalmologic examination.  Additional records were 
obtained.  VA arranged for a medical examination in this 
matter in January 2003, and the report of that examination 
and a February 2003 addendum are on file.  The veteran has 
not identified any pertinent evidence outstanding.  There is 
nothing further for VA to do to assist him.  VA's notice and 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

The veteran's eyes were evaluated as normal on his February 
1951 examination prior to service entrance.  His service 
medical records reveal that in December 1952 and in January 
1953 he was treated for chronic conjunctivitis.  A March 1953 
clinical report notes chronic blepharo-conjunctivitis.  He 
was seen for eye problems again in April 1953.  On April 1953 
examination prior to service separation, the veteran's eyes 
were evaluated as abnormal; a physician's note indicated he 
had chronic bilateral blepharo-conjunctivitis that had not 
responded to treatment.

A May 1953 progress note reports treatment in service for 
"pink eye" and notes the diagnosis of chronic 
blepharoconjunctivitis at separation.  The RO granted service 
connection and a 10 percent rating for blepharoconjunctivitis 
in July 1953.  

On VA eye examination in May 1958, the veteran reported 
complaints of a burning sensation in his eyes while reading.  
Physical examination revealed that the conjunctiva appeared 
slighted congested.  Tension was noted to be normal to 
fingers bilaterally.  The impression included chronic 
blepharo-conjunctivitis, convergence insufficiency, and 
refractive error.  The veteran was given a prescription for 
eyeglasses.

Outpatient treatment records from the Hampton, Virginia, VA 
medical center (MC) show that in June 1978 the veteran was 
seen on ophthalmologic consultation after having had a left 
eye infection for several days.  The condition improved with 
Neosporin.  Slit lamp examination was negative.  A note 
indicated surgery would go on as scheduled.  Follow up 
examination in September 1978 revealed the RUL (right upper 
lid) edema was subsiding, and that the RLL (right lower lid) 
looked good.  A January 1979 ophthalmology consultation noted 
minimal edema remaining in the RUL.  Pressure by applanation 
was 19 bilaterally.  A May 1979 report shows that the veteran 
had had a basal cell cancer excised from the RLL and was 
being followed for ocular hypertension.  Pressure by 
applanation was 20 on the right and 21 on the left.  Slit 
lamp examination was negative.  

In a January 1980 statement, the veteran indicated that he 
had an operation to remove a basal cell carcinoma from his 
lower eyelid in November 1978 and that he had been using the 
drug Neo-Cortef for his service-connected eye problems for a 
number of years.  He reported that in February 1969 he was 
examined at the Hampton VAMC, when it was discovered that he 
had elevated pressure in both eyes.  He stated he was taken 
off Neo-Cortef because this medication caused the elevated 
eye pressure.  With the January 1980 statement the veteran 
submitted a newspaper article indicating that the use of 
cortisone on the eyes could cause temporary glaucoma and 
permanent eye damage.

On VA examination in March 1980, the veteran reported that 
from 1955 to 1969 he was treated with Neo-Cortef solution for 
chronic blepharoconjunctivitis.  Neo-Cortef was reportedly 
discontinued because of its relationship to glaucoma.  It was 
also noted he had a history of basal cell carcinoma removal 
from the right lower eyelid.  Slit lamp examination showed 
applanation tensions to be 28 on the right and 24 on the 
left.  The impression included elevated IOP (intraocular 
pressure) bilaterally.

A March 1980 VA follow-up consultation report indicated that 
the veteran's eye tension was 25 on the right and 26 on the 
left.  The examiner stated he believed the veteran may have 
steroid glaucoma and that his eye pressure remained elevated 
only during the exposure to such medication.  He also noted 
that this could be an early detection mechanism for someone 
who is destined to have glaucoma or ocular hypertension 
anyway, regardless of their exposure to drugs.  The 
impression was that the veteran was a glaucoma suspect.   

At a May 1981 hearing before the Board, the veteran asserted 
that he developed glaucoma from use of Neo-Cortef for his 
service-connected blepharoconjunctivitis.

In a November 1981 statement, the veteran re-asserted his 
contention that he has  glaucoma related to his use of Neo-
Cortef.

VA records received in January 1982 show the veteran's 
treatment for eye problems from March 1977 through September 
1981.  They note he used Neo-Cortef drops for 10 years until 
high IOP was found and the drops were stopped about 1969.  
The excision of a basal cell carcinoma in June 1978 and 
follow-up treatment were noted.  The veteran was being 
followed for ocular hypertension.

In statements in May 1993 and May 1997 the veteran again 
related his glaucoma to the use of Neo-Cortef.

In October 1997, the veteran attempted to reopen this claim.  
He submitted a copy of a June 1997 VA examination report that 
noted a history of "chronic open angle glaucoma suspect on 
meds."  The diagnosis included ocular hypertension and noted 
high IOC since at least 1988.  He also submitted copies of VA 
outpatient treatment records from Norfolk, Virginia, which 
noted glaucoma.  In addition, the veteran submitted medical 
information regarding ocular steroids that included usage 
instructions and warning labels.

During his April 2000 hearing before a hearing officer at the 
RO, the veteran testified as to his belief that his use of 
Neo-Cortef led to his glaucoma.  

At the April 2001 hearing before the undersigned, the veteran 
again asserted that his use of Neo-Cortef for 17 years caused 
his glaucoma.  The veteran's representative noted that the 
veteran submitted documents from medical professionals 
indicating that the drug could cause increased ocular 
pressure.  

VA outpatient treatment records from August 1997 through 
October 2002 show that the veteran was seen periodically for 
problems related to ocular hypertension vs glaucoma.  Most 
records note a history of ocular hypertension and atopic 
conjunctivitis.  IOP measurements ranged from the mid-teens 
to the low twenties.  Assessments included chronic atopic 
conjunctivitis, mildly symptomatic and ocular hypertension.  

On VA examination in January 2003, it was noted that chronic 
conjunctivitis had been diagnosed and was treated with 
topical steroids for several years.  These reportedly led to 
elevated intraocular pressures.  It was reported that the 
veteran was still being treated with OptiPranolol twice daily 
in each eye.  There was some doubt as to whether he actually 
had glaucoma.  On ophthalmologic examination slit lamp 
examination showed chronic blepharitis and conjunctivitis in 
each eye.  Corneas were clear and cataracts were noted.  
Intraocular pressure was borderline at 21 in each eye.  
Dilated ophthalmoscopy showed no significant cupping of the 
optic nerve.  The maculae and retinal vessels were normal.  
The examiner reported in the summary that the veteran was, by 
history, a steroid responder and had a spike in the 
intraocular pressure.  He further found that there did not 
appear to be any damage done to the optic nerves and the 
veteran's visual fields were normal.  In a February 2003 
addendum, the examining doctor stated that he did not have a 
copy of the veteran's records at the time of his visit, but 
stated that the medical records had since been reviewed.  He 
reported that he could find no records of intraocular 
pressure prior to treatment with steroid drops.  The examiner 
stated that if the veteran was a steroid responder, his 
ocular pressure would no longer be elevated on that basis.  
He concluded that there was no evidence of glaucoma or nerve 
damage or visual field loss.  The examiner stated his opinion 
that while the veteran was more likely than not ocular 
hypertensive, elevated pressure above a statistical level 
would not constitute a disability.  In response to the 
specific question as to whether it was at least as likely as 
not that the veteran has glaucoma or any eye disability 
secondary to corticosteroid treatment, the VA doctor replied:  
"He may have glaucoma, making him a so called glaucoma 
suspect.  This would be genetics and not related to any 
blepharoconjunctivitis or steroid treatment."

A March 2003 VA outpatient record of eye treatment noted 
ocular pressure to be 19 in the right eye and 18 in the left.  
The assessment included chronic atopic conjunctivitis, ocular 
hypertension with IOP in the upper teens on medications.  A 
March 2003 addendum noted that the veteran has a longstanding 
history of ocular hypertension vs glaucoma, with normal 
visual fields and optic nerves.  It was noted that the 
veteran was using steroid drops approximately 15 years ago 
when the high IOPs were discovered.  He has been on drops to 
control his IOPs ever since.  The veteran stated that the 
highest pressure he could recall was in the 30s.  The IOPs 
were currently well controlled.  

Subsequent VA outpatient treatment records show eye treatment 
in September 2003, December 2003, and April 2004.  Each 
record noted a history of problems including ocular 
hypertension and atopic conjunctivitis. Visual fields were 
noted to be within normal limits.  IOP measurements ranged 
from 16 OU to as high as 19 in the right eye and 18 in the 
left eye.  The assessments consistently included chronic 
atopic conjunctivitis and ocular hypertension.

III.  Analysis

The veteran has established service-connection for chronic 
blepharoconjunctivitis, which was shown during service.  He 
now seeks service connection for glaucoma (and/or other eye 
disability manifested by elevated intraocular pressure).  It 
is not argued, and the evidence does not show, that glaucoma 
or any other eye disability other than blepharoconjunctivitis 
was manifested in service, or for years thereafter.  
Consequently, direct service connection (i.e., on the basis 
the disability became manifested in service and has 
persisted) for glaucoma or other such disease is not for 
consideration.  The veteran contends that such disability was 
caused or aggravated by his use of the steroid Neo-Cortef to 
treat his service-connected blepharoconjunctivitis.  

The law provides that service connection will be granted for 
a disability if it is shown that such disability resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation in line of duty of a preexisting 
injury or disease. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. Additionally, service connection may be established on 
a secondary basis if the claimed disability is shown to be 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  Furthermore, if a 
nonservice-connected disorder is aggravated by a service- 
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The medical evidence of record reveals that the veteran has 
been treated for decades for a longstanding problem with 
elevated intraocular pressure.  Medical records suggest that 
steroid use may cause the veteran's ocular pressure to spike.  
While the condition has been diagnosed as ocular hypertension 
vs glaucoma, true glaucoma is not shown.  On January 2003 VA 
ophthalmologic examination to obtain a medical opinion as to 
whether or not the veteran has an eye disability related to 
steroid usage, the VA physician specifically found no 
evidence of glaucoma.  Dilated ophthalmoscopy showed no 
significant cupping of the optic nerve.  The maculae and 
retinal vessels were normal.  The examiner commented that the 
veteran was, by history, a steroid responder and had a spike 
in intraocular pressure.  He found that there did not appear 
to be any damage to the optic nerves, and the veteran's 
veteran's visual fields were normal.  The examiner stated 
that if the veteran was a steroid responder, his ocular 
pressure would no longer be elevated on that basis.  He 
concluded that there was no evidence of glaucoma, nerve 
damage or visual field loss, and opined that while the 
veteran was more likely than not ocular hypertensive, 
elevated pressure above a statistical level would not 
constitute a disability.  In response to the specific 
question as to whether it was at least as likely as not that 
the veteran has glaucoma or other eye disability secondary to 
corticosteroid treatment, the physician replied:  "He may 
have glaucoma, making him a so called glaucoma suspect.  This 
would be genetics and not related to any 
blepharoconjunctivitis or steroid treatment."  This opinion 
is entirely consistent with a March 1980 VA medical opinion 
noting that the veteran's eye pressure remained elevated only 
during exposure to the steroid medication, and identifying 
the veteran as a glaucoma suspect, or one destined to have 
glaucoma or ocular hypertension regardless of exposure to 
drugs.  There is no medical opinion of record to the 
contrary. 

It is not in dispute that the veteran was prescribed an 
optical steroid for his service-connected 
blepharoconjunctivitis, or that steroid use caused his 
optical pressure measurements to spike.  However, the medical 
evidence of record does not show that such medication caused 
or aggravated glaucoma or any other chronic eye disability.  
The veteran's problem with elevated ocular pressure when not 
on steroids has been linked to genetics, and not to his 
steroid use.  Furthermore, while he is more likely than not 
ocular hypertensive, his elevated pressure above a 
statistical level is not (of itself) considered a disability.  

The only evidence remotely supporting the veteran's 
contention is in copies of an article he submitted indicating 
that the use of certain steroids can cause temporary glaucoma 
and permanent eye damage.  That article is not specific to 
the instant case.  It does not tend to establish that in this 
case optical steroids caused or aggravated chronic glaucoma 
or other eye disability.  In fact, there is no competent 
(medical) evidence supporting a finding that the veteran's 
past use of steroids has caused glaucoma or any other chronic 
eye disability.  The only specific medical opinions in this 
matter are those of the VA physicians who have opined to the 
contrary.  

The Board places great weight on the uncontroverted VA 
medical opinions, as they were offered following thorough 
examination of the veteran's eyes and review of the entire 
record.  Because he is a layperson, the veteran's own opinion 
in this matter is not competent evidence, and cannot rebut 
the medical opinions against his claim.  The preponderance of 
the evidence is against the veteran's claim, and it must be 
denied.


ORDER

Service connection for an eye disability, to include 
glaucoma, claimed as secondary to medication for service-
connected blepharoconjunctivitis is denied.


REMAND

The veteran claims that he has residuals of bilateral frozen 
feet sustained while serving in cold weather in Germany.  The 
medical evidence of record does not definitively show whether 
the veteran has such frostbite residuals related to his 
period of service.    

In the July 2001 remand, the Board requested that the veteran 
be examined "to determine whether he has any residuals of 
frostbite of the feet during service in Germany." (emphasis 
added)  On January 2003 VA examination pursuant to the 
remand, the diagnosis was "Status post frostbite exposure 
with equal likelihood if not of long-term symptomatic 
sequelae as noted above."  The opinion given was not wholly 
responsive to the question posed on remand, i.e., it did not 
fully address whether the disability, however diagnosed is 
related to frostbite during the veteran's service in Germany.  
A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  


Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran's claims file should be 
returned (if possible to the physician 
who examined the veteran in January 2003, 
if not, to another VA physician who would 
have an opportunity to review the 
complete file and, if deemed necessary to 
conduct another examination of the 
veteran) for a clarifying/more complete 
opinion regarding the etiology of the 
disability at issue (claimed as residuals 
of frostbite of the feet).  The physician 
should review the file, including 
submissions by the veteran since the 
January 2003 examination, and opine 
whether it is at least as likely as not 
that the disability at issue resulted 
from frostbite while the veteran served 
in Germany in the early 1950s.  In other 
words, as the disorder is deemed 
consistent with frostbite, it must be 
resolved whether there is a medical basis 
for concluding there is a 50 percent or 
better likelihood that the frostbite 
occurred in the early 1950s (or 
conversely, does the medical evidence 
weigh against such a finding and suggests 
that the frostbite injury occurred more 
recently).  The physician must explain 
the rationale for any opinion given.

2.  The RO should readjudicate the claim.  
If it remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board.

The purposes of this remand are to clarify the medical 
evidence and to ensure due process.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


